Citation Nr: 1307225	
Decision Date: 03/04/13    Archive Date: 03/11/13

DOCKET NO.  10-38 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Whether severance of service connection for left ear hearing loss was proper.

2.  Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Grabia, Counsel



INTRODUCTION

The Veteran had active duty service from April 1999 to September 1999 and from January 2001 to July 2004. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of Department of Veterans Affairs (VA) Regional Offices (RO).  This case was submitted to the Board by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  

By rating action in October 2008, issued by the Oakland RO, entitlement to service connection for left ear hearing loss was granted and a noncompensable rating was assigned.  In addition, service connection for right ear hearing loss was denied.  The Veteran appealed that decision.

A July 2010 statement of the case confirmed the denial of service connection for a right ear hearing loss, as the right ear had normal hearing.  In addition, the left ear hearing was also determined to be normal and the Veteran was notified that while the noncompensable rating was being continued, the RO would propose severance of service connection.

Subsequently, by rating action in July 2010, the RO proposed severance of service connection.  The RO determined that it was clear and unmistakable error to have granted service connection for left ear hearing loss.  
 
In a January 2011 rating action, service connection for left ear hearing loss was severed as of April 1, 2011.

The Veteran was scheduled to provide testimony at a hearing before the Board in February 2013.  She cancelled her scheduled hearing and has not requested another hearing.  


In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file indicates that there is relevant information to the Veteran's current claim and such evidence has been considered accordingly.


FINDINGS OF FACT

1.   The medical evidence shows that the original findings of left ear hearing loss disability on which the award of service connection for left ear hearing loss was based was clearly erroneous.

2.  The Veteran does not currently have hearing loss in the right ear to an extent recognized as a disability for VA purposes.


CONCLUSIONS OF LAW

1.  The severance of the award of service connection for left ear hearing loss based on a change in diagnosis was proper.  38 U.S.C.A. §§ 1110, 5107, 5109A (West 2002); 38 C.F.R. §§ 3.102, 3.105(d), 3.303 (2012).

2.  The criteria for service connection for right ear hearing loss have not been met.  38 C.F.R. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).

Proper notice from VA must inform the claimant and his/her representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor her representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter dated in April 2008 of the criteria for establishing direct service connection, the evidence required in this regard, and her and VA's respective duties for obtaining evidence.  She was also notified of how VA determines disability ratings and effective dates.  The letter accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO in October 2008.  Nothing more was required.  

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him/her in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, and post-service reports of VA and private treatment and examination.  The Veteran's statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the claim.  

VA also provided the Veteran with an examination in April 2008 to determine the nature and etiology of her disability.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds the examination report to be thorough and adequate upon which to base a decision with regard to the Veteran's claim for service connection.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to decide the claim.  A brief but relevant and important opinion was provided.  The Board finds the opinion to be adequate, as it was predicated on a full reading of the claims file and the Veteran's own statements.  

With respect to the duty to notify as it applies to the claim involving the propriety of severance of service connection, as it involves a determination as to clear and unmistakable error (CUE), the VCAA is not applicable.  See Livesay v. Principi, 15 Vet. App. 165 (2001).  See also Parker v. Principi, 15 Vet. App. 407 (2002).

It is additionally noted that when severance is warranted, a rating decision proposing severance will be prepared setting forth all material facts and reasons. The claimant will be notified at his/her latest address of record of the contemplated action and furnished detailed reasons therefore and will be given 60 days for the presentation of additional evidence to show that service connection should be maintained.  38 C.F.R. § 3.105(d). 

As discussed in detail below, the Veteran was provided the appropriate due process in a July 2010 notification letter of the rating decision that proposed to sever the award of service connection for left ear hearing loss. The July 2010 rating decision provided a clear explanation concerning the reasons for proposed severance.  Severance was accomplished by rating decision dated in January 2011 with an effective date of the severance of April 1, 2001.  

Since then, the Veteran has been afforded the opportunity to submit additional evidence opposing the severance and to offer testimony at a hearing before the Board (which she cancelled), and the propriety of the severance has been readjudicated in a Supplemental Statement of the Case issued in October 2011.  Therefore, the Board finds that the Veteran has been afforded the requisite due process prior to the severance of service connection.

Given the above, no further notice or assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

In adjudicating the claims, the Board has reviewed all of the evidence in the Veteran's claims file. Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his/her behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).
 
Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2012).  If sensorineural hearing loss is manifested to a degree of 10 percent within one year after separation from service, the disorder may be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.307, 3.309 (2012).   Service connection may be also granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the current disability and the in-service disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The determination as to whether the requirements for service connection are met is based on an analysis of all of the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 3.303(a).  See Baldwin v. West, 13 Vet. App. 1 (1999).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2012); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2012).  Moreover, the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The Veteran contends that she has right ear hearing loss due to her military noise exposure in training with the M16 rifle, mortar fire, explosions, and similar noises in Iraq, Kuwait, and Korea, and exposure to air craft noise while paratroop training and jumping from air craft.  She asserts that her hearing has progressively worsened since discharge from service.

The Board concedes the Veteran's exposure to loud noise in service as consistent with the types and circumstances of such service.  38 U.S.C.A. § 1154(a).

The service treatment records contain the November 1998 enlistment examination, January 2001 separation examination from her first period of service, and an August 2001 Airborne examination, which all showed essentially normal findings, with no significant reduction in thresholds throughout service as to the right ear, and a mild reduction in findings regarding the left ear.

The examinations revealed pure tone thresholds, in decibels, as follows:

November 1998
HERTZ
500
1000
2000
3000
4000
RIGHT
10
5
5
0
0
LEFT
20
5
10
20
15
January 2001
HERTZ
500
1000
2000
3000
4000
RIGHT
15
10
10
0
0
LEFT
10
10
10
30
20
August 2001
HERTZ
500
1000
2000
3000
4000
RIGHT
20
10
15
10
-5
LEFT
15
10
15
25
20

A separation examination from the Veteran's second period of service is not in the claims file.

In an April 2008 VA audiological examination report pure tone thresholds, in decibels, were as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
15
20
20
15
20
LEFT
20
15
25
35
30

Average pure tone thresholds, in decibels (dB), were 19 dB for the right ear and 26 dB for the left ear.  Speech audiometry revealed 96 percent speech discrimination skills in both ears.  The examiner noted normal hearing in the right ear with excellent word discrimination of 96 percent.  The examiner noted evidence of a mild drop in hearing acuity during service in the left ear with otherwise normal hearing.  The current examination revealed normal hearing with a mild drop in left ear hearing at 3000 to 4000 Hz.  The examiner therefore opined that, "therefore, it is as likely as not that the current mild hearing loss in the left ear was caused by or the result of military noise exposure."

A February 2010 VA audiologic consultation report revealed that pure tone thresholds, in decibels, were as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
15
15
10
20
20
LEFT
20
15
25
30
35

Average pure tone thresholds, in decibels (dB), were 16 dB for the right ear and 26 dB for the left ear.  Speech audiometry revealed 94-100 percent speech discrimination skills in both ears.  The clinician noted once again that the right ear hearing was normal.  Left ear hearing was also within normal limits except for a mild sensorineural hearing loss at 3000 to 4000 Hz. 

There are no treatment records which reveal a right ear hearing loss exists that meets the criteria for service connection.

Thus, with respect to the right ear, despite the Veteran's credible report of in-service acoustic trauma, the record does not establish current hearing loss disability as defined by 38 C.F.R. § 3.385.  

As indicated above, Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1110.  Simply put, in the absence of proof of present disability, there can be no valid claim.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Thus, as there is no hearing loss disability in the right ear for VA purposes that can be related to service, the claim for service connection for hearing loss in the right ear must be denied.  

The Board notes that the Veteran is competent to give evidence about observable symptoms such as diminished hearing.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, he is not competent to self diagnose hearing loss to an extent recognized as a disability for VA purposes.  

In conclusion, service connection for right ear hearing loss is not warranted.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.

Legal Standard for Severance of Service Connection

An award of service connection will be severed only where evidence establishes that such was clearly and unmistakably erroneous (the burden of proof being upon the Government). 38 U.S.C.A. § 5112 (West 2002); 38 C.F.R. § 3.105(d) (2012). 

The provisions of 38 C.F.R. § 3.105(d) (2012) state that, "A change in diagnosis may be accepted as a basis for severance action if the examining physician or physicians or other proper medical authority certifies that, in light of all accumulated evidence, the diagnosis on which service connection was predicated is clearly erroneous.  This certification must be accompanied by a summary of the facts, findings, and reasons supporting the conclusion."

The Court of Appeals for Veterans Claims (Court) has set forth a three-pronged test to determine whether clear and unmistakable error (CUE) is present in a prior determination: (1) either the correct facts, as they were known at the time, were not before the adjudicator (more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at that time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242 (1994), Russell v. Principi, 3 Vet. App. 310 (1992). 

The Court has further stated that CUE is a very specific and a rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), citing Russell v. Principi, 3 Vet. App. at 313 (en banc). 

It has been held by the Court that the same CUE standard that applies to a Veteran's CUE challenge to a prior adverse determination under 3.105(a) is also applicable in the Government's severance determination under 3.105(d).  Once service connection has been granted, 38 C.F.R. § 3.105(d) provides that it may be withdrawn only after VA has complied with specific procedures and the Secretary meets his high burden of proof.  See Wilson v. West, 11 Vet. App 383 (1998). See also Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991) (§ 3.105(d) places at least as high a burden of proof on the VA when it seeks to sever service connection as § 3.105(a) places upon an appellant seeking to have an unfavorable previous determination overturned.).  See also Graves v. Brown, 6 Vet. App. 166, 170 (1994) (holding that CUE is defined the same under 38 C.F.R. § 3.105(d) as it is under 38 C.F.R. § 3.105(a)). 

However, the evidence that may be considered in determining whether severance is proper under 38 C.F.R. § 3.105(d) is not limited to the evidence before the RO at the time of the initial service connection award.  Daniels v. Gober, 10 Vet. App. 474, 480 (1997); cf. Venturella v. Gober, 10 Vet. App. 340, 342-43 (1997).  The Court reasoned that because 38 C.F.R. § 3.105(d) specifically contemplates that a change in diagnosis or change in law or interpretation of law may be accepted as a basis for severance, the regulation contemplates the consideration of evidence acquired after the original granting of service connection.  It was reasoned that "[i]f the Court were to conclude that . . . a service connection award can be terminated pursuant to [38 C.F.R. §] 3.105(d) only on the basis of the law and record as it existed at the time of the award thereof, the VA would be placed in the impossible situation of being forever bound to a prior determination regardless of changes in the law or later developments in the factual record." Venturella, 10 Vet. App. at 342-43. 

Background
 
The Veteran was granted service connection for left ear hearing loss in an October 2008 rating decision.  The RO discontinued or severed those benefits in a January 2011 rating decision. 

Service connection was granted based on an April 2008 VA audiological examination report.  In that examination, pure tone thresholds, in decibels, were as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
15
20
20
15
20
LEFT
20
15
25
35
30

Average pure tone thresholds, in decibels (dB), were 19 dB for the right ear and 26 dB for the left ear.  Speech audiometry revealed 96 percent speech discrimination skills in both ears.  

The examiner noted evidence of a mild drop in hearing acuity during service in the left ear with otherwise normal hearing.  The current examination revealed normal hearing with a mild drop in left ear hearing at 3000 to 4000 Hz.  The examiner opined that, "Therefore, it is as likely as not that the current mild hearing loss in the left ear was caused by or the result of military noise exposure."




A February 2010 VA audiologic consultation report revealed that pure tone thresholds, in decibels, were as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
15
15
10
20
20
LEFT
20
15
25
30
35

Average pure tone thresholds, in decibels (dB), were 16 dB for the right ear and 26 dB for the left ear.  Speech audiometry revealed 94-100 percent speech discrimination skills in both ears.  The clinician noted once again that the left ear hearing was within normal limits except for a mild sensorineural hearing loss at 3000 to 4000 Hz. 

Analysis

In this case, the question for consideration is whether the diagnosis relied upon in the October 2008 rating decision, specifically left ear hearing loss, was erroneous. The Veteran's noise exposure during service is conceded. 

The evidence of record does not show any left ear hearing loss within the criteria for VA benefits (i.e., consistent with the provisions of 38 C.F.R. §3.385) at any time during or post service.  Since the April 2008 VA audiological examination, hearing studies including the February 2010 audiological consult have shown no evidence of left ear hearing loss for VA purposes.  

The question involved in the case of severance due to a change in diagnosis is whether the original diagnosis upon which service connection was based was clearly erroneous.  Unlike a more standard CUE analysis, however, such a determination involves not only the medical evidence and diagnostic standard in effect at the time of the original diagnosis, but also additional medical evidence and any updated diagnostic standards since that original diagnosis.  Venturella v. Gober, 10 Vet. App. 340, 342-43 (1997).  In effect, the logical question is one of hindsight: based on the evidence and medical knowledge as it currently exists, would it be erroneous to render the diagnosis used as the basis of service connection?

In this instance, the diagnosis upon which service connection was based was clearly erroneous.  While there was evidence of possible changes in the left ear hearing acuity at the time of the 2008 decision, no evidence of record shows audiometric findings rising to the level required to be considered a disability eligible for service connection under 38 C.F.R. § 3.385.  Indeed, the audiological testing of the Veteran's left ear at the April 2008 VA examination as well as the February 2010 audiologic consult both reveal normal left ear hearing for VA purposes.  The examiners have had access to and have reviewed the Veteran's claims files.  Both have determined that there was normal left ear hearing.   

Based on these considerations, the Board concludes that the original diagnosis of a left ear hearing loss as a result of noise exposure was erroneous.  As such, the severance of service connection was proper. 38 C.F.R. § 3.105(d).

In sum, the claim for restoration of a grant of service connection left ear hearing loss must be denied.

 
ORDER

Severance of service connection for left ear hearing loss was proper and the appeal is denied.

Service connection for right ear hearing loss is denied.


____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


